 

Exhibit 10.5 

 

 

 

 



Execution Copy

 

 

RELEASE AGREEMENT

 

This Release Agreement, dated as of February 9, 2015 (the “Release Agreement”),
is made by Kable Media Services, Inc., a Delaware corporation (“KMS”), Kable
Distribution Services, Inc., a Delaware corporation (“KDS”), Kable News Company,
Inc., an Illinois corporation (“KNC”), Kable News International, Inc., a
Delaware corporation (“KNI”), Kable Distribution Services of Canada, Ltd., a
Canadian corporation incorporated in Ontario, Canada (“KDSC”), and Kable Product
Services, Inc., a Delaware corporation (“KPS” and together with KMS, KDS, KNC,
KNI and KDSC, the “Company Group”), in favor of American Republic Investment
Co., a Delaware corporation (“Seller” and together with the Company Group, the
“Parties”, and each, a “Party”), and the other Releasees (defined below), and
acknowledged and accepted by KPS Holdco, LLC, a Pennsylvania limited liability
company (“Products Buyer”), and DFI Holdings, LLC, a Pennsylvania limited
liability company (“Distribution Buyer” and together with Products Buyer,
collectively, “Buyers”).

 

WITNESSETH:

 

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of KMS;

 

WHEREAS, KMS owns all of the issued and outstanding shares of capital stock of
KDS, KNC and KPS;

 

WHEREAS, KDS owns all of the issued and outstanding shares of capital stock of
KNI, and KNC owns all of the issued and outstanding shares of capital stock of
KDSC;

 

WHEREAS, Seller and Buyers are entering into a Stock Purchase Agreement, dated
as of the date hereof (the “Purchase Agreement”), pursuant to which Products
Buyer shall acquire all of the issued and outstanding shares of capital stock of
KPS and Distribution Buyer shall acquire all of the issued and outstanding
shares of capital stock of KMS, and will thereby become the direct or indirect
owners of the Company Group (the “Transaction”);

 

WHEREAS, all capitalized terms used but not otherwise defined in this Release
Agreement have the meanings ascribed to them in the Purchase Agreement;

 

WHEREAS, in connection with the Transaction, Seller, Buyers, Michael P. Duloc
and the Company Group are entering into the Transaction Agreements to which they
are a respective signatory, as set forth therein;

 

WHEREAS, as part of the Transaction, Seller is assuming material pension
liabilities of the Company Group, assigning valuable software and software
licenses held by an Affiliate of Seller to the Company Group, and extending a
$2.0 million working capital line of credit to the Company Group pursuant to the
Line of Credit Note;

 

WHEREAS, as part of the Transaction, Company Group and the other Releasors (as
defined herein) are releasing the Seller and its Affiliates and the other
Releasees (as defined herein) from any Intercompany Agreements and Intercompany
Accounts (each term as defined herein); and

 

 

 



 

WHEREAS, as a material part of and as a condition to the Transaction, the
Parties are required to enter into and deliver this Release Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.            Release of the Company Group and its Affiliates.

 

(a)            Effective as of the Closing, each Member of the Company Group,
for itself and on behalf of (A) each Affiliate of a Member of the Company Group
and (B) each officer, director, stockholder, member, successor or assign of (i)
a Member of the Company Group or (ii) an Affiliate of a Member of the Company
Group (collectively, “Releasors”) hereby irrevocably and unconditionally
releases, waives and forever discharges Seller, its Affiliates and the direct
and indirect subsidiaries, Affiliates, employees, officers, directors,
stockholders, members, agents, representatives, successors and assigns of Seller
and its Affiliates (collectively, “Releasees”) of and from any and all actions,
causes of action, suits, losses, liabilities, rights, debts, dues, sums of
money, accounts, reckonings, obligations, costs, expenses, liens, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, unanticipated as
well as anticipated, that now exist or may hereafter accrue based on matters now
unknown as well as known, in law, admiralty or equity (collectively, “Claims”),
which any of such Releasors ever had, now have or hereafter can, shall or may
have against any of such Releasees for, upon or by reason of any matter, cause,
conduct, event, occurrence, omission or thing whatsoever, existing or occurring
before the Closing.

 



(b)          Notwithstanding the provisions of Section 1(a), the term “Claims”
shall not include:

 

(i)            any obligations of any Releasee under the Lease Agreement, dated
November 7, 2008, between El Dorado Utilities, Inc. and KPS (as
successor-in-interest to Kable Specialty Packaging Services LLC);

(ii)            any obligations of any Releasee under the Transaction
Agreements;

 

(iii)            any statutory obligations of any Releasee under the Retirement
Plan or any Benefit Plan;

 

(iv)            any obligations of any Releasee to any Releasor solely in the
Releasor’s capacity as a holder of securities of any Releasee; and

 

2

 

  

(v)            any statutory obligations of any Releasee under applicable Law to
defend, indemnify and for advancement of expenses of any Releasor who is or was
a director, officer or employee of Releasee.

 

(c)           Each Member of the Company Group, on behalf of itself and each
other Releasor, hereby irrevocably agrees to refrain from directly or indirectly
asserting any claim or demand or commencing (or causing to be commenced) any
suit, action, or proceeding of any kind, in any court or before any tribunal,
against any Releasee based upon any Claim. It is understood and agreed by each
Party that the release in this Section 1 is a general release of each Releasee,
and it is to be construed in the broadest possible manner consistent with
applicable law.

 

(d)           Each Member of the Company Group, on behalf of itself and each
other Releasor, represents and warrants that it or another Releasor is the
exclusive owner of the Claims and that, as of the date hereof, no Releasor has
assigned, sold, transferred or otherwise conveyed any Claim to any other person
or entity. Each Member of the Company Group, on behalf of itself and each other
Releasor, represents and warrants that, as of the date of the date hereof, no
Releasor has filed with any court, tribunal or alternative dispute resolution
organization any claim, demand, action, joinder or cause of action against any
Releasee. If this warranty and representation should later be found to be
untrue, then, in addition to any other relief or damages to which a Releasee may
be entitled, each Member of the Company Group shall, at no cost or expense to
any Releasee, immediately file all documents and take all action necessary to
have the claim, action or cause of action dismissed or discontinued with
prejudice.

 

(e)           Each Member of the Company Group, on behalf of itself and each
other Releasor, understands that it may later discover Claims or facts that may
be different than, or in addition to, those that any Releasor now knows or
believes to exist regarding the subject matter of the release contained in this
Section 1, and which, if known at the time of signing this Release Agreement,
may have materially affected this Release Agreement and such Party’s decision to
enter into it and grant the release contained in this Section 1. Nevertheless,
each Member of the Company Group, on behalf of itself and each other Releasor,
intends to fully, finally and forever settle and release all Claims that now
exist, may exist or previously existed, as set forth in the release contained in
this Section 1, whether known or unknown, foreseen or unforeseen, or suspected
or unsuspected, and the release given herein is and will remain in effect as a
complete release, notwithstanding the discovery or existence of such additional
or different facts. Each Member of the Company Group, on behalf of itself and
each other Releasor, hereby waives any right or Claim that might arise as a
result of such different or additional Claims or facts.

 

(f)           For the avoidance of doubt, pursuant to the release set forth in
Section 1(a) hereof but subject to Section 1(b) hereof, all Intercompany
Agreements shall be deemed terminated, void and of no further force and effect,
and no Member of the Company Group, on the one hand, or Seller or any of its
Affiliates (other than any Member of the Company Group), on the other hand,
shall have any liabilities or obligations under the Intercompany Agreements
whatsoever to each other. For purposes of this Release Agreement, “Intercompany
Agreements” means any liabilities, debts, obligations or amounts owing under any
current and prior agreements, contracts, tax sharing agreements, licenses,
leases, commitments, arrangements or understandings, written or oral, by,
between or among one or more Members of the Company Group, on the one hand, and
one or more of Seller or any of its Affiliates (other than any Member of the
Company Group), on the other hand; provided, however, that the term
“Intercompany Agreements” shall not include the Intercompany Amount Agreement,
any of the agreements specified in Section 1(b) or the Offset Claim Agreement,
dated as of the date hereof, between Palm Coast Data LLC and Kable Distribution
Services, Inc.

 

3

 

  

(g)           For the avoidance of doubt, pursuant to the release set forth in
Section 1(a) hereof, all Intercompany Amounts (as hereinafter defined) owing
from any of Seller or any of its Affiliates (other than the members of the
Company Group), on the one hand, to any Member of the Company Group, on the
other hand, shall be deemed terminated, extinguished, forgiven, void and of no
further force and effect, and none of Seller or any of its Affiliates (other
than the members of the Company Group), shall have any liabilities or
obligations with respect to the Intercompany Amounts whatsoever. For purposes of
this Release Agreement, “Intercompany Amounts” means the liabilities, debts,
obligations or amounts owing (including cash advances, federal and state taxes
payable and receivable, intercorporate expense allocations, and other corporate
charges or transactions in goods or services) for, upon or by reason of any
matter, cause, conduct, event, occurrence, omission or thing whatsoever,
existing or occurring before the Closing (whether or not reflected in the books
and records of Seller or its Affiliates or any Member of the Company Group) from
any of Seller or any of its Affiliates (other than the members of the Company
Group), on the one hand, to any Member of the Company Group, on the other hand;
provided that, the term “Intercompany Amounts” shall include the liabilities,
debts, obligations or amounts owing by any Releasee to any Releasor only to the
extent that any such liabilities, debts, obligations, or amounts owing were not
previously transferred, setoff, extinguished or otherwise eliminated under the
Intercompany Amount Agreement.

 

2.           Representations and Warranties. Each Member of the Company Group
hereby represents and warrants that:

 

(a)           It has the full right, corporate power and authority to enter into
this Release Agreement, to grant the release contained herein and to perform its
obligations hereunder.

 

(b)           The execution of this Release Agreement by the individual whose
signature is set forth at the end of this Release Agreement on behalf of such
Company Group member, and the delivery of this Release Agreement by such Party,
have been duly authorized by all necessary corporate action on the part of such
Party, and such individual is an authorized signatory of such Party.

 

(c)           This Release Agreement has been executed and delivered by such
Company Group member and (assuming due authorization, execution and delivery by
the other Parties hereto) constitutes the legal, valid and binding obligation of
such Company Group member, enforceable against it in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors’ rights generally or the effect of general principles of
equity.

 

4

 

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES IN THE
TRANSACTION AGREEMENTS, (A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S
BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER, EITHER ORAL OR WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING,
COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED, AND (B) EACH PARTY HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS
RELEASE AGREEMENT, IT HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY
THE OTHER PARTY, OR ANY OTHER PERSON ON SUCH OTHER PARTY’S BEHALF.

 

3.            Miscellaneous.

 

(a)           Waiver. Any failure of a Releasor to comply with any of its
obligations or agreements herein contained may be waived only in writing by
Seller. Any failure of Seller to comply with any of its obligations or
agreements herein contained may be waived only in writing by the Releasors who
are Parties. No waiver granted hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar nature. No failure or delay
by any Party in exercising any right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

(b)           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the addresses set forth below (or to
such other address that may be designated by a party from time to time in
accordance with this Section):

 

Company Group:

c/o DFI Holdings, LLC

3179 Deer Creek Road,
Collegeville, PA 19426

Attention: Michael P.
Duloc

Fax: 815-734-5233

 

 

with a required copy to (which shall not constitute notice):

Fox Rothschild LLP

2700 Kelly Road, Suite 300

Warrington, PA 18976

Attention: Jeffrey H. Nicholas

Fax: 215-345-7507

 

Seller:

c/o AMREP Corporation

300 Alexander Park, Suite
204

Princeton, New Jersey
08540

Attention: General Counsel

Fax: 609-716-8255

 

with a required copy to (which shall not constitute notice):

Duane Morris LLP

222 Delaware Avenue

Suite 1600

Wilmington, DE 19801

Attention: Christopher Winter

Fax: 302-397-2455

 

 

5

 



 

(c)           Governing Law; Consent to Jurisdiction and Waiver of Jury Trial.

 

(i)            This Release Agreement shall be governed by and construed in
accordance with the internal substantive Laws of the State of New York, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of New
York.

 

(ii)            Each Party irrevocably submits to the exclusive jurisdiction of
the federal courts of the Southern District of New York or the courts of the
State of New York located in the City of New York for the purposes of any suit,
action or other proceeding arising out of this Release Agreement or any
transaction contemplated hereby. Each Party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth in the “Notices” section hereof shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Release Agreement or the
transactions contemplated hereby in federal courts of the Southern District of
New York or the courts of the State of New York located in the City of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS RELEASE AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

(d)          Counterparts. This Release Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Release Agreement by delivery of a facsimile or electronically recorded
copy in .pdf file format bearing a copy of the signature of a Party shall
constitute a valid and binding execution and delivery of this Release Agreement
by such Party. Such copies shall constitute enforceable original documents.

 

(e)          Headings. The section headings contained in this Release Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Release Agreement.

 

(f)           Entire Agreement. This Release Agreement embodies the entire
agreement and understanding of the Parties hereto in respect of the subject
matter herein. This Release Agreement supersedes all prior agreements and
understandings between the Parties with respect to the subject matter thereof.

 

(g)          Amendment. Any provision of this Release Agreement may be amended
if, and only if, such amendment is in writing and is signed by each Party to
this Release Agreement.

 

6

 

 

(h)          Binding Effect; Benefits. This Release Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns; nothing in this Release Agreement, express or
implied, is intended to confer on any Person, other than the Parties and their
respective successors and permitted assigns, the Releasors and the Releasees,
any rights, remedies, obligations or liabilities under or by reason of this
Release Agreement. The Parties hereby designate all Releasees as third-party
beneficiaries of Section 1 having the right to enforce this Release Agreement.

 

(i)           Joint Drafting. The Parties have participated jointly in the
negotiation and drafting of this Release Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Release Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Release Agreement.

 

(j)           Severability. Whenever possible, each provision of this Release
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law. If any provision of this Release Agreement is held to be
prohibited by or invalid under applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Release Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Release Agreement so as to effect the
original intent of the Parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

(k)          Interpretation. When a reference is made in this Release Agreement
to an Article, Section or Exhibit, such reference will be to an Article or
Section of, or an Exhibit to, this Release Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this Release
Agreement, they will be deemed to be followed by the words “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Release Agreement will refer to this Release Agreement as a whole
and not to any particular provision of this Release Agreement. Unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a Party shall be at such Party’s sole
discretion. The word “or” is not exclusive. All capitalized terms used and
defined in this Release Agreement shall have the meanings ascribed to them
herein. All capitalized terms used but not otherwise defined in this Release
Agreement shall have the meanings ascribed to them in the Purchase Agreement.
All terms defined in this Release Agreement will have such defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Release
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Unless otherwise indicated, any agreement, instrument or statute defined
or referred to herein, or in any agreement or instrument that is referred to
herein, means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns.

 

7

 

 

(l)           Assignability. This Release Agreement shall not be assignable by
any Party hereto without the prior written consent of the other Party.

 

(m)         Specific Performance. Each Party agrees that irreparable damage
would occur in the event that any of the provisions of this Release Agreement
were not performed by them in accordance with the terms hereof and that each
Party shall be entitled to specific performance of the terms hereof (without the
need to post bond or any other security), in addition to any other remedy at law
or equity.

 

(n)          Expenses. Each Party shall bear its own costs and expenses in
connection with this Release Agreement and the transactions contemplated hereby,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties, except where specifically provided to the
contrary.

 

(o)          Disclosure. Each Member of the Company Group consents to Seller or
its Affiliates publicly disclosing this Release Agreement, including by filing
such documents with the Securities and Exchange Commission or the New York Stock
Exchange.

 

(p)          Independent Counsel. Each Party certifies that it has read the
terms of this Release Agreement, that it understands the terms of this Release
Agreement, and that it is entering into this Release Agreement of its own
volition. Each Party warrants and represents that it has (a) been represented by
an attorney of its choice in connection with the Transaction and received
independent legal advice from such attorney regarding its decision with respect
to the advisability of making and entering into this Release Agreement, or (b)
had sufficient time, opportunity and means to engage an attorney of its choice
in order to be represented by such attorney in connection with the Transaction
and to receive independent legal advice from such attorney regarding its
decision with respect to the advisability of making and entering into this
Release Agreement, and has made a knowing and voluntary decision not to do so.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

  

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed and delivered as of the date first written above.



 



KABLE MEDIA SERVICES, INC. KABLE NEWS INTERNATIONAL, INC.     By: /s/ Michael P.
Duloc   By: /s/ Michael P. Duloc     Name: Michael P. Duloc   Name: Michael P.
Duloc   Title: President & Chief Executive Officer   Title: President & Chief
Executive Officer

 





KABLE DISTRIBUTION SERVICES, INC. KABLE DISTRIBUTION SERVICES OF CANADA, LTD.  
  By: /s/ Michael P. Duloc   By: /s/ Michael P. Duloc     Name: Michael P. Duloc
  Name: Michael P. Duloc   Title: President & Chief Executive Officer   Title:
President & Chief Executive Officer

 



KABLE NEWS COMPANY, INC. KABLE PRODUCT SERVICES, INC.     By: /s/ Michael P.
Duloc   By: /s/ Michael P. Duloc     Name: Michael P. Duloc   Name: Michael P.
Duloc   Title: President & Chief Executive Officer   Title: President & Chief
Executive Officer

 





  American republic investment co.       By: /s/ Peter M. Pizza       Name:
Peter M. Pizza     Title: Vice President

 

ACKNOWLEDGED AND ACCEPTED, by due execution and delivery of this Release
Agreement as of the date first written above.

 

DFI HOLDINGS, LLC KPS HOLDCO, LLC     By: /s/ Michael P. Duloc   By: /s/ Michael
P. Duloc     Name: Michael P. Duloc   Name: Michael P. Duloc   Title: Manager  
Title: Manager

 

Signature Page to Company Group Release 

(1/1)

 

 

 

 

